DAUKSCH, Judge,
dissenting.
I respectfully dissent.
In my opinion the “temporal proximity” of the crimes for which appellant was sentenced to the crimes for which he was already on probation was such that a departure sentence is justified under State v. Jones, 530 So.2d 53 (Fla.1988).
*793Appellant was put on probation on February 16, 1988 and then committed the two substantive drug offenses for which he was sentenced here on February 25, 1988 and March 13, 1988. The departure sentence was designed for this defendant.